     Case: 3:19-cr-00057-RAM-RM Document #: 88 Filed: 08/07/20 Page 1 of 5



                        DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,           )
                                    )
                 Plaintiff,         )
                                    )
                 v.                 )                  Case No. 3:19-cr-0057
                                    )
ASHEN TIRADO TAPIA, JAHNIEL FUERTES )
ROBLES, ABDIEL RIVERA MEDINA,       )
                                    )
                 Defendants.        )
                                    )

                                           ORDER
       BEFORE THE COURT are the motions of Jahniel Fuertes-Robles (“Robles”) to conduct
his sentencing in this matter by video conferencing.
       On September 19, 2019, the United States filed a two-count indictment charging
Robles and his codefendants Ashen Tirado-Tapia (“Tapia”) and Abdiel Rivera-Medina
(“Medina”) with concealing more than $100,000.00 in currency and failing to heave their
vessel. On December 10, 2019, Robles, Tapia, and Medina each withdrew their previously
entered not-guilty pleas and pled guilty to Count I of their respective indictments. Sentencing
for each was initially scheduled for April 9, 2020, continued to July 9, 2020, then continued
again to August 13, 2020.
       Tapia and Robles filed their motions requesting sentencing by video conferencing on
May 27, 2020 (ECF No. 78) and May 29, 2020 (ECF No. 79), respectively. The Court then
denied both motions by Order entered June 9, 2020, finding that “[n]either Tapia nor Robles
have provided any reason that their sentencings ‘cannot be further delayed without serious
harm to the interests of justice.’” ECF No. 80, at 2 (internal citation omitted). Robles filed a
timely motion for reconsideration of the July 9, 2020 Order (ECF No. 82), and subsequently
filed another motion requesting the same relief (ECF No. 85). Tapia now joins Robles’ motion
for reconsideration. ECF No. 84.
       “A party may file a motion asking the Court to reconsider its order or decision… based
on: 1. Intervening change in controlling law; 2. Availability of new evidence, or; 3. The need
      Case: 3:19-cr-00057-RAM-RM Document #: 88 Filed: 08/07/20 Page 2 of 5
United States v. Robles et al.
Case No. 3:19-cr-0057
Order
Page 2 of 5

to correct clear error or prevent manifest injustice.” LRCi 7.3; see LRCr 1.2 (“In cases of
general procedure not covered by these Rules, the Local Rules of Civil Procedure shall
apply.”). Though none of these bases are articulated, in Robles’ motion for reconsideration,
he appears to assert that new evidence has become available pertinent to his request that
his hearing be held via the Court’s videoconferencing system, as well as seeking to prevent
manifest injustice. Robles specifically argues that “we are facing a second wave of [COVID-
19] infections in the United States” and “we are in for 100,000 cases a day and months of this
emergency in our Nation.” ECF No. 82, at 4. Further, Robles contends that “our airport is the
main contagion point of COVID-19 in Puerto Rico,” due to arriving flights from “infection hot
spots.” Id. at 2. Thus, travelling to St. Thomas for sentencing would “expos[e] the inmate
community in [Robles’] unit” to COVID-19, as well as Robles’ counsel’s “76 year old mother
and 71 year old aunt.” Id. at 3. These arguments are all reincorporated into Robles’
subsequent motion for sentencing via video conferencing. ECF No. 85, at 2.
         Robles further argues that the continued delay of his sentencing will cause him to
suffer harms related to the presence of COVID-19 in MDC Guaynabo, where he is held
awaiting sentencing; that MDC Guaynabo is overcrowded, creating an increased risk of
COVID-19 spread; that sentencing will permit him to move to another facility that is not
overcrowded; that rehabilitative services including GED, English as a Second Language, and
other services are unavailable to him in MDC Guaynabo; and that MDC Guaynabo’s currently
operative 22-hour lockdown creates “a cruel and unusual punishment. Id.
         The Court is not persuaded by the concerns raised in Robles’ renewed motion,
because none of these come with any guarantee or evidence of remedy by his transfer to
another facility. Specifically, there is no evidence that any facility to which Robles is
transferred will not, now or in the immediate future, suffer from in-facility cases of COVID-
19, that such facility will not be overcrowded, or that such facilities will not restrict
rehabilitative services or implement a lockdown as prophylactic measures to limit the
potential spread of COVID-19. Nevertheless, the Court finds that it is in the interest of justice
to allow Robles to attend his sentencing hearing via video conferencing.
      Case: 3:19-cr-00057-RAM-RM Document #: 88 Filed: 08/07/20 Page 3 of 5
United States v. Robles et al.
Case No. 3:19-cr-0057
Order
Page 3 of 5

         Federal Rule of Criminal Procedure 43 requires that a "defendant must be present at
. . . sentencing." Fed. R. Crim. P. 43(a)(3). Nevertheless, in light of the COVID-19 pandemic,
Congress recently provided certain circumstances under which a sentencing may be
conducted by video teleconference. On March 27, 2020, Congress passed the Coronavirus
Aid, Relief, and Economic Security Act (“CARES Act”). The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use video teleconferencing to hold felony sentencings under
appropriate circumstances and with the consent of the defendant after consultation with
counsel. See CARES Act, § 15002(b)(2), H.R. 748, 248-49; id. § 15002 (b)(4) (“Video
teleconferencing . . . authorized under paragraph . . . (2) may only take place with the consent
of the defendant . . . after consultation with counsel.”). Specifically, the following three
conditions must be met: (1) the Judicial Conference of the United States must “find[] that
emergency conditions due to the national emergency declared by the President . . . with
respect to the [COVID-19] will materially affect the functioning of [] the Federal courts
generally;” (2) the chief judge of a district court covered by that finding must “specifically
find[] . . . that . . . felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure
cannot be conducted in person without seriously jeopardizing public health and safety;” and
(3) “the district judge in a particular case finds for specific reasons that the plea or sentencing
in that case cannot be further delayed without serious harm to the interests of justice.” See
id. § 15002(b)(2),
         On March 29, 2020, the Judicial Conference of the United States found, pursuant to
the CARES Act, that emergency conditions due to the national emergency declared by the
President with respect to COVID-19 have materially affected and will materially affect the
function of the federal courts generally.
         On April 9, 2020, the Chief Judge of the District Court of the Virgin Islands entered a
third general order responding to the COVID-19 pandemic. In that order, the Chief Judge
found that felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure
cannot be conducted in person in this judicial district without seriously jeopardizing public
health and safety. As such, the April 9, 2020 Order authorized the use of videoconferencing
        Case: 3:19-cr-00057-RAM-RM Document #: 88 Filed: 08/07/20 Page 4 of 5
United States v. Robles et al.
Case No. 3:19-cr-0057
Order
Page 4 of 5

to conduct felony sentencing for a period of 90 days. On July 8, 2020, the Chief Judge of the
District Court of the Virgin Islands entered an order extending the April 9, 2020 Order for
another 90-day period unless terminated earlier.
         The “court must impose sentence without unnecessary delay.” Fed. R. Crim. P.
32(b)(1). Without an end, or even an abatement, in sight to the ongoing COVID-19 pandemic,
the indefinite delay of these sentencing hearings “would only add to the enormous backlog
of criminal and civil matters facing this Court, and every Judge in this District, when normal
operations resume.” E.g., United States v. Hernandez, 2020 WL 2850222, at *3 (C.D. Cal. June
1, 2020); United States v. Soe, 2020 WL 3483588, at *3 (C.D. Cal. June 25, 2020). Robles
asserts the continued spread of COVID-19 as bases for both his motion for reconsideration
and his subsequent motion, arguing that “our airport is the main contagion point of COVID-
19 in Puerto Rico,” due to arriving flights from “infection hot spots.” ECF No. 82, at 2. Thus,
travelling to St. Thomas for sentencing would “expos[e] the inmate community in [Robles’]
unit” to COVID-19, as well as Robles’ counsel’s “76 year old mother and 71 year old aunt.” Id.
at 3.
         The continued delays to in-person proceedings, and their resultant backlog of cases,
undermine the Court’s ability to efficiently manage its docket. This inefficiency consequently
weighs heavily against the public’s interest in judicial economy. See In re Modafinil Antitrust
Litigation, 837 F.3d 238, 268 (3d Cir. 2016) (“’Judicial economy’ means ‘[e]fficiency in the
operation of the courts and the judicial system… .”) (Rendell, J., concurring in part). Thus,
Rule 32(b)(1)’s requirement that a sentence be imposed without unnecessary delay
intertwines considerations of judicial economy with the interest of justice, particularly in the
abnormal context of the COVID-19 pandemic. Cf. In re: Howmedica Osteonics Corp., 867 F.3d
390, 402 (3d Cir. 2017) (“public interests… derive from ‘the interest of justice.’… We regard
these public interests to include judicial economy considerations.”) (internal citations
omitted).
         Here, the interests of justice necessarily cannot be served by unduly delaying a
defendant’s sentencing once a guilty plea has been entered. Cf. Pennsylvania v. Ritchie, 480
U.S. 39, 50 n. 8 (1987) (“The interests of judicial economy and the avoidance of delay, rather
      Case: 3:19-cr-00057-RAM-RM Document #: 88 Filed: 08/07/20 Page 5 of 5
United States v. Robles et al.
Case No. 3:19-cr-0057
Order
Page 5 of 5

than being hindered, would be best served by resolving the issue.”). Where a defendant has,
as Robles has in this case, consented to sentencing by video teleconferencing through
affidavit (ECF No. 79-1) and represents that the United States has no objection to the request
(ECF No. 85, at 3), such an indefinite delay causes continued serious harm to the public’s
interest in judicial economy, and by extension, the interests of justice. Cf. Howmedica, 867
F.3d at 402.
         The premises considered, it is hereby
         ORDERED that Robles’ Motion for Reconsideration (ECF No. 82) is GRANTED; it is
further
         ORDERED that Robles’ Motion (ECF No. 85) is GRANTED; it is further
         ORDERED that Jahniel Fuertes-Robles shall be permitted to attend his August 13,
2020, sentencing by video teleconferencing; and it is further
         ORDERED that the public may access the audio of the video conference proceedings
in this matter by calling 1-888-251-2909 and entering access code 5157509#.


Date: August 7, 2020                                     /s/ Robert A. Molloy
                                                         ROBERT A. MOLLOY
                                                         District Judge
